DETAILED ACTION
Allowable Subject Matter


Claims 1-2, 4-21 are allowed. 
The following is an examiner's statement of reasons for allowance: Theprior art, taken alone or in combination, does not teach or fairly suggest at this time: 
A battery pack, comprising: an enclosure assembly; a battery array housed inside the enclosure assembly; a battery internal structure adjacent to the battery array; and an attachment and sealing assembly including: a pass-through component extending at least partially through the battery internal structure and through an opening formed through a portion of the enclosure assembly; a fastener received by the pass-through component; and a seal arranged between the pass-through component and the portion of the enclosure assembly. Specifically, Maguire (US 9,722,223) discloses the most similar battery structure as claimed by Applicants. Each having a housing with a top mount system for attachment to a vehicle under-carriage. However, it fails to disclose a pass-through component extending at least partially through the battery internal structure and through an opening formed through a portion of the enclosure assembly.

Any comments considered necessary by applicant must be submitted nolater than the payment of the issue fee and, to avoid processing delays, should
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES J TRIGGS/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618